Exhibit23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the following Registration Statements: (1) Registration Statement (FormS-8, No.33-87052) dated December5, 1994 pertaining to the Invacare Corporation stock option plans, (2) Registration Statement (Form S-8, No.333-57978) dated March30, 2001 pertaining to the Invacare Corporation stock option plans, (3) Registration Statement (Form S-8, No.333-109794) dated October17, 2003 pertaining to the Invacare Corporation stock option plans, (4) Registration Statement (Form S-8, No.333-136391) dated August8, 2006 pertaining to the Invacare Corporation stock option plans, (5) Registration Statement (Form S-3/A, No. 333-142311) of Invacare Corporation dated May 24, 2007, and (6) Registration Statement (Form S-4/A, No. 333-142306) of Invacare Corporation dated May 24, 2007 of our reports dated February28, 2008, with respect to the consolidated financial statements and schedule of Invacare Corporation and subsidiaries and the effectiveness of internal control over financial reporting of Invacare Corporation, included in this Annual Report (Form10-K) for the year ended December31, 2007. /s/ERNST& YOUNG LLP Cleveland, Ohio February28,
